Citation Nr: 0302224	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  02-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, denying the veteran's claim 
of entitlement to a total disability rating for compensation, 
due to individual unemployability (TDIU).  Such claim was 
initiated by the veteran when he submitted it to the RO in 
Columbia, South Carolina, in September 2001.  Due to the 
appellant's relocation to Pennsylvania, his claims folder was 
transferred to the Pittsburgh RO for further processing and 
adjudication of his TDIU claim. 

In his written brief, dated in December 2002, the veteran's 
representative argues, in effect, that the RO failed to note 
in its rating decision of July 2002 or the statement of the 
case issued in September 2002 that it had considered certain 
records of VA outpatient treatment compiled at the VA Medical 
Center (VAMC) in Charleston, South Carolina, in August 2001 
and prior thereto, in connection with its denial of the 
veteran's TDIU claim.  In an effort to facilitate the Board's 
adjudication of the veteran's claim, however, the 
representative specifically waived the veteran's right to 
have the treatment records in question referred to the RO and 
to require the RO to issue a supplemental statement of the 
case for curing of the above-noted procedural defect.  As the 
Board did not solicit such waiver and its offer appears to 
reflect fairly the veteran's intent to permit the Board to 
address fully the merits of his claim for a TDIU, the Board 
accepts the waiver and will proceed to adjudicate the appeal, 
after considering all the evidence presented including VA 
outpatient treatment records from the Charleston VAMC.

Pursuant to the veteran's motion, this matter was advanced in 
January 2003 on the Board's docket, based on a showing of 
good or sufficient cause.


FINDINGS OF FACT

1.  Service connection is in effect for reactive airways 
disease, evaluated as 60 percent disabling; and for 
gastroesophageal reflux disease, residuals of a laceration of 
the right posterior scalp, and residuals of an appendectomy, 
each evaluated as zero percent disabling.

2.  The veteran is a high school graduate or has a general 
equivalency diploma; his previous work experience is as a 
forklift operator, with all employment ceasing in January 
1998.

3.  The veteran's service-connected disabilities, alone, do 
not render him unemployable considering his educational and 
occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

As this claim was filed after the effective date of the 
changes to the law and regulations, there is no question that 
the VCAA is for application in this matter.  Janssen v. 
Principi, 15 Vet. App. 370 (2001) (Court noting that the VA's 
General Counsel had determined that the VCAA is more 
favorable to claimants than the law in effect prior to its 
enactment); VAOPGCPREC 11-2000; 66 Fed. Reg. 33111 (2001).  

Under the governing authority, VA has a duty to advise the 
veteran of the requirements of his claim, to notify him of 
any information and evidence needed to substantiate and 
complete such claim, and to assist him in obtaining that 
evidence.  A review of the claims folder indicates that the 
veteran was advised specifically of the changes brought about 
by the VCAA through various actions of the RO in its 
processing of the claim in question.  In this regard, it is 
noted that when the veteran was asked by the RO in October 
2001 to identify where he had previously received VA medical 
treatment and to furnish releases so that records from 
private medical providers could be obtained, no response was 
received.  The evidence, including that of a medical variety, 
already of record is found by the undersigned to be 
sufficient to decide the veteran's claim for a TDIU and no VA 
examination is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).

Neither the veteran, nor his representative, points to any 
other potentially relevant evidence not already on file that 
might have a bearing on the outcome of this appeal.  That 
notwithstanding, the Board recognizes the duty to inform the 
veteran of the evidence which VA will obtain and the evidence 
which he must obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such was accomplished in the RO's October 
2001 letter to the veteran and by its issuance of the 
statement of the case in September 2002.  It is well to note 
at this time that the October 2001 letter specifically 
informed the veteran that it was his responsibility to ensure 
that he supported his claim with supporting evidence.  Thus, 
based on the foregoing, VA has fully complied with the notice 
and duty-to-assist requirements brought about by the passage 
of the VCAA.  To the extent that VA may have failed to 
fulfill any additional pro forma notice requirement of the 
VCAA, the Board finds that such a failure was harmless.

Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart 
flexibility into a determination of the veteran's overall 
employability, as opposed to requiring the appellant to prove 
that he is 100 percent unemployable.  Roberson v. Principi, 
251 F.3d 1378, 1385 (Fed.Cir. 2001).
 
In the matter at hand, service connection has been 
established for reactive airways disease, for which a 60 
percent evaluation is in effect, and for gastroesophageal 
reflux disease, residuals of a laceration of the right 
posterior scalp, and residuals of an appendectomy, each 
evaluated as zero percent disabling.  A combined disability 
rating of 60 percent has remained in effect since September 
2001, but such is insufficient to satisfy the schedular 
requirements for the assignment of a TDIU set forth in 
38 C.F.R. § 4.16(a).  

The RO in its adjudication of this claim has determined that 
there is no basis for the assignment of a TDIU on an 
extraschedular basis.  As well, the veteran challenges the 
RO's determination that he is capable of performing sedentary 
employment.  He cites his shortness of breath as the primary 
factor resulting in his unemployability.  The question thus 
presented by this veteran's appeal is whether substantially 
gainful employment is precluded by reason of his service-
connected disabilities, considering his educational and 
occupational background.  

Evidence on file indicates that the veteran has a high school 
education or a general equivalency diploma, based on an entry 
contained on his Department of Defense Form 214, Certificate 
of Release or Discharge from Active Duty.  Moreover, the 
veteran indicates in his formal application for a TDIU, filed 
in September 2001, that his past work experience includes a 
job as a forklift operator and that he became too disabled to 
work in January 1998.  

The record includes medical data denoting the existence of a 
significantly disabling service-connected disability 
involving the veteran's lungs, reactive airways disease, for 
which a 60 percent schedular evaluation has previously been 
assigned by the RO.  The schedular rating of 60 percent is a 
recognition by VA that such disorder adversely affects the 
veteran's ability to work, see 38 C.F.R. § 4.1, but it is not 
dispositive of the question of whether such disorder 
precludes the performance of a substantially gainful 
occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In addition, there are noncompensably disabling, service-
connected disorders involving gastroesophageal reflux 
disease, residuals of a scalp laceration, and residuals of an 
appendectomy, with records of VA treatment showing that the 
veteran's gastroesophageal reflux disease was stable on 
medication as of December 2000.  Recent treatment for his 
scalp laceration or appendectomy residuals is not indicated.  

Absent from the record is any information from the veteran's 
former employer as to the reason(s) for the appellant's 
cessation of work in early 1998, and the claims folder is 
otherwise devoid of any data or opinion from a medical 
professional or vocational expert, to the effect that his 
service-connected disabilities, alone, preclude him from 
performing gainful work activity.  The veteran reported to a 
VA examiner in June 2002 that any exertion exceeding a period 
of five to seven minutes triggered symptoms of wheezing and 
coughing.  The examination was notable for the appellant's 
inability to keep pace with the examiner, although he was not 
in overt respiratory distress.  Though audible wheezing and 
coughing were evident with conversation, the veteran was able 
to ambulate 200 feet without assistance and otherwise 
ambulate within normal limits.  There was no clubbing of his 
extremities, and his lungs were essentially clear to 
auscultation and symmetrical with excursion, albeit with 
audible wheezes.  On spirometry, after administration of a 
bronchodilator, forced vital capacity was 56 percent of 
predicted normal, and forced expiratory volume at one second 
was 44 percent of predicted normal.  Diffuse capacity for 
carbon monoxide was 77 percent of that predicted.  Chest x-
ray findings were within normal limits.  To be sure, the 
findings on the June 2002 evaluation demonstrate that the 
veteran's respiratory status is impaired, but it is noted 
that the examiner on that occasion did not opine that the 
disease was productive of an inability to work in a 
substantially gainful occupation.   

As well, there is an indication in VA treatment records of 
the existence of total, temporary disablement as of June 
1998, due to an on-the-job back injury for which the veteran 
was then receiving Workman's Compensation benefits.  It is 
clear that the effects of nonservice-connected disabilities 
of the veteran are not for consideration in this matter, 
where the only focus is directed to the effects of service-
connected disabilities, alone, upon his employability.  
38 C.F.R. § 3.341(a).

While the undersigned is sympathetic to the veteran's 
concerns, his assertions that he is rendered unemployable by 
reason of service-connected disabilities are unsupported and 
otherwise contrary to the evidence contained within the 
claims folder.  The record does not otherwise document the 
presence of functional limitations imposed by the veteran's 
service-connected disabilities which would preclude the 
performance of substantially gainful employment.  As a 
preponderance of the evidence is against the veteran's claim 
for a TDIU, the benefit-of-the-doubt rule is inapplicable and 
the benefit sought on appeal must be denied.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. 


ORDER

A TDIU is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

